DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 2/12/2021 for application 16023411.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments concerning the rejections of claims 1 & 9 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.
Applicant’s arguments with respect to the rejection of claim 17 have been considered and are persuasive in view of Applicant’s amendments to the claim and in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Knotts on 3/12/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A nozzle wall cooling system for an air-breathing engine, the nozzle wall cooling system comprising: 
a first wall surface of a nozzle wall, the first wall surface being subject to engine exhaust flow; 
a fluid reservoir containing a cooling fluid; 
at least one heat exchange fluid passage disposed adjacent the first wall surface; 
a coolant pump coupled between the fluid reservoir and the at least one heat exchange fluid passage; and 
wherein: 
the at least one heat exchange fluid passage is configured to increase a temperature of the cooling fluid flowing from the fluid reservoir to at least a power extraction device, the power extraction device being separate and distinct from the coolant pump; and 
the nozzle wall cooling system is configured such that the cooling fluid is physically separated from and distinct from fluid flow through the air-breathing engine until after the cooling fluid is ejected from the nozzle wall cooling system downstream from the power extraction device, through the first wall surface of the nozzle wall to effect film cooling of the first wall surface

2. (Previously Presented) The nozzle wall cooling system of claim 1, wherein the nozzle wall cooling system further includes a plurality of film cooling apertures defined by and extending through at least the first wall surface so that the plurality of film cooling apertures eject the cooling fluid as power extraction device exhaust gas at the first wall surface to effect film cooling of the first wall surface.  

3. (Previously Presented) The nozzle wall cooling system of claim 2, further comprising a second wall surface wherein the plurality of film cooling apertures are defined by and extend through the first wall surface and the second wall surface.  

4. (Previously Presented) The nozzle wall cooling system of claim 2, wherein one or more of the at least one heat exchange fluid passage is disposed upstream of one or more of the plurality of film cooling apertures relative to a flow direction of the engine exhaust flow.  

5. (Previously Presented) The nozzle wall cooling system of claim 2, wherein one or more of the at least one heat exchange fluid passage is disposed downstream of one or more of the plurality of film cooling apertures relative to a flow direction of the engine exhaust flow.  

6. (Previously Presented) The nozzle wall cooling system of claim 2, wherein the at least one heat exchange fluid passage and the plurality of film cooling apertures are alternately arranged relative to each other in a direction substantially parallel with a flow direction of the engine exhaust flow.  

7. (Previously Presented) The nozzle wall cooling system of claim 1, wherein the nozzle wall further comprises: an upstream end, relative to a flow direction of the engine exhaust flow, defined at least by the first wall surface; and a downstream end defined at least by the first wall surface and disposed downstream from the upstream end.  

8. (Previously Presented by Applicant) The nozzle cooling system wall of claim 7, wherein the at least one heat exchange fluid passage comprises a first heat exchange fluid passage and a second heat exchange fluid passage, wherein the first heat exchange fluid passage is configured to increase the temperature of the cooling fluid flowing through the first heat exchange fluid passage in liquid phase, and the second heat exchange fluid passage is coupled to the first heat exchange fluid passage and is configured to increase another temperature of the cooling fluid flowing through the second heat exchange fluid passage in gas phase.  

9.  A vehicle comprising:
an air-breathing engine having a nozzle wherein engine thrust exhaust flow exits the air-breathing engine through the nozzle; 
a nozzle cooling system including: 
a fluid reservoir configured to contain a cooling fluid, 
a power extraction device, 
a first cooling subsystem coupled to the nozzle so as to transfer heat from the nozzle to the cooling fluid flowing from the fluid reservoir to at least the power extraction device, and 
a coolant pump coupled between the fluid reservoir and the first cooling subsystem where the coolant pump is separate and distinct from the power extraction device and configured to transfer the cooling fluid from the fluid reservoir to the first cooling subsystem along a flow path that is physically separated and distinct from a flow path of fluid through the air-breathing engine; and 
wherein the cooling fluid is physically separated from and distinct from fluid flow through the air-breathing engine until after the cooling fluid is ejected from the nozzle cooling system downstream from the power extraction device, through the nozzle to effect film cooling of the nozzle 

10. (Original) The vehicle of claim 9, wherein: the nozzle includes a first wall surface; and the first cooling subsystem includes at least one heat exchange fluid passage disposed adjacent the first wall surface so as to increase a temperature of the cooling fluid flowing from the fluid reservoir to the power extraction device.  

11. (Previously Presented by Applicant) The vehicle of claim 9, wherein the nozzle cooling system further includes a second cooling subsystem coupled to both the nozzle and the first cooling subsystem, wherein the second cooling subsystem is configured to Page 4 of 12US Ser. No. 16/023,411Resp. to OA dated Dec. 22, 2020 Atty. Docket No. 17-2660-US-NP / 1200-015650-US(PAR) receive the cooling fluid from the first cooling subsystem, wherein at least a temperature of the cooling fluid is reduced by the power extraction device, and eject the cooling fluid through the nozzle to effect the film cooling of a first wall surface of the nozzle subject to the engine thrust exhaust flow.  

12. (Original) The vehicle of claim 11, wherein the second cooling subsystem includes a plurality of film cooling apertures defined by and extending through at least the first wall surface so that the plurality of film cooling apertures eject the cooling fluid in a form of coolant exhaust at the first wall surface to provide film cooling of the first wall surface of the nozzle.  

13. (Original) The vehicle of claim 9, further comprising an expansion valve disposed between and coupled to the first cooling subsystem and a second cooling subsystem of the nozzle cooling system, wherein the expansion valve is configured to convert the cooling fluid from a liquid phase to a gas phase.  

14. (Previously Presented by Applicant) The vehicle of claim 9, further comprising: at least one sensor configured to sense one or more of a temperature, a pressure, and a vapor quality of the cooling fluid within one or more of the first cooling subsystem, a second cooling subsystem of the nozzle cooling system, and the power extraction device; and a controller coupled to the coolant pump and the at least one sensor, the controller being configured to control the coolant pump based on signals received from the at least one sensor.  

15. (Original) The vehicle of claim 14, further comprising: an expansion valve coupled to the controller and being disposed between, so as to be in fluid communication with, the first cooling subsystem and the second cooling subsystem; wherein the controller effects, with the expansion valve, conversion of the cooling fluid from a liquid phase to a gas phase based on the signals received from the at least one sensor.  

16. (Original) The vehicle of claim 9, wherein the power extraction device is configured to extract energy from the cooling fluid and produce one or more of mechanical energy and electrical energy therefrom.
  
17.  A method for operating a vehicle, the method comprising: 
transferring, with a coolant pump, a cooling fluid from a fluid reservoir to a first cooling subsystem of a nozzle cooling system; 
transferring heat to the cooling fluid from a nozzle of an air-breathing engine of the vehicle using the first cooling subsystem of the nozzle cooling system coupled to the nozzle, where the cooling fluid flows from the fluid reservoir through the first cooling subsystem to at least a power extraction device, and where the power extraction device is separate and distinct from the coolant pump and engine thrust exhaust flow exits the air-breathing engine through the nozzle; and 
ejecting the cooling fluid from the nozzle cooling system downstream from the power extraction device, wherein the cooling fluid is physically separated from and distinct from fluid flow through the air-breathing engine until after the cooling fluid is ejected from the nozzle cooling system, wherein the cooling fluid is one of: (a) ejected, during operation of the air-breathing engine, from an exhaust collector of the power extraction device to an external environment the cooling fluid in the engine exhaust flow or (b) ejected through the nozzle to effect film cooling of the nozzle 

18. (Previously Presented by Applicant) The method of claim 17, further comprising: receiving the cooling fluid from the first cooling subsystem in a second cooling subsystem, of the nozzle cooling system, coupled to both the nozzle and the first cooling subsystem; and ejecting the cooling fluid, from the second cooling subsystem, through the nozzle effecting film cooling of a first wall surface of the nozzle subject to engine thrust exhaust flow.  

19. (Previously Presented by Applicant) The method of claim 18, further comprising: sensing, with at least one sensor, one or more of a temperature, a pressure, and a vapor quality of the cooling fluid within one or more of the first cooling subsystem and the second cooling subsystem; and controlling, with a controller coupled to the coolant pump and the at least one sensor, the coolant pump based on signals received from the at least one sensor.  

20. (Original) The method of claim 19, further comprising: effecting, with the controller and an expansion valve, conversion of the cooling fluid from a liquid phase to a gas phase based on the signals received from the at least one sensor, where the expansion valve is coupled to the controller and is disposed between, so as to be in fluid communication with, the first cooling subsystem and the second cooling subsystem.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 9, the prior art fails to teach, in combination with the other limitations of the respective claims, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741